Case 1:12-cr-20332-TLL-PTM ECF No. 174 filed 07/07/20                    PageID.954      Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION

UNITED STATES OF AMERICA,

                       Plaintiff,                              Case No. 12-20332-03

v.                                                             Honorable Thomas L. Ludington

WILLIAM BIBBS,

                  Defendant.
_______________________________________/

     ORDER DENYING PETITIONER’S MOTION FOR COMPASSIONATE RELEASE

        On May 16, 2012 Defendant was indicted by a grand jury for one count of conspiracy to

commit bank robbery, two counts of aiding and abetting armed bank robbery, and two counts of

aiding and abetting use of a firearm during a crime of violence. ECF No. 28. He pled guilty to one

count of conspiracy to commit bank robbery, two counts of using a firearm during a crime of

violence. ECF No. 83. He was sentenced to 60 months incarceration for Count I, seven years for

Count III, and 76 months for Count V, to be served consecutively.

        Defendant, through counsel, filed a motion for compassionate release due to the spread of

COVID-19 on July 1, 2020. ECF No. 173.

                                                  I.

        The United States is facing an unprecedented challenge with the coronavirus pandemic.

The Governor of Michigan explained that:

        The novel coronavirus (COVID-19) is a respiratory disease that can result in serious
        illness or death. It is caused by a new strain of coronavirus not previously identified
        in humans and easily spread from person to person. Older adults and those with
        chronic health conditions are at particular risk, and there is an increased risk of
        rapid spread of COVID-19 among persons in close proximity to one another. There
        is currently no approved vaccine or antiviral treatment for this disease.
Case 1:12-cr-20332-TLL-PTM ECF No. 174 filed 07/07/20                             PageID.955         Page 2 of 3



Emergency Order 2020-21.

        The Center for Disease Control and Prevention (“CDC”) represents that jails and prisons

pose an especially high risk for those who are within their walls. See Interim Guidance on Mgmt.

of Coronavirus Disease 2019 (COVID-19) in Correctional and Detention Facilities, Ctr. for

Disease Control, at 2 (Mar. 23, 2020), available at https://www.cdc.gov/coronavirus/2019-

ncov/downloads/guidance-correctional-detention.pdf.1 It further explains that “[t]here are many

opportunities for COVID-19 to be introduced into a correctional or detention facility, including

daily staff ingress and egress; transfer of incarcerated/detained persons between facilities and

systems, to court appearances, and to outside medical visits; and visits from family, legal

representatives, and other community members.” CDC, Guidance for Correctional & Detention

Facilities,                       https://www.cdc.gov/coronavirus/2019-ncov/community/correction-

detention/guidance-correctional-detention.html (last visited June 12, 2020).

                                                        II.

        Defendant seeks a reduction of his sentence pursuant to 18 U.S.C. §3582(c)(1)(A) which

provides:

        The court may not modify a term of imprisonment once it has been imposed
        except…upon motion of the Director of the Bureau of Prisons, or upon motion of
        the defendant after the defendant has fully exhausted all administrative rights to
        appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
        or the lapse of 30 days from the receipt of such a request by the warden of the
        defendant’s facility, whichever is earlier, may reduce the term of imprisonment…
        if it finds that…extraordinary and compelling reasons warrant such a reduction…

18 U.S.C. §3582(c)(1)(A)(i)




1
  Ltr. from Sen. Richard J. Durbin et al. to Att’y Gen. William P. Barr et al., at 1(Mar. 23, 2020), available at
https://www.durbin.senate.gov/imo/media/doc/Letter.%20to%20DOJ%20and%20BOP%20on%20COVID-
19%20and%20FSA%20provisions%20-%20final%20bipartisan%20text%20with%20signature%20blocks.pdf
(“Conditions of confinement do not afford individuals the opportunity to take proactive steps to protect themselves,
and prisons often create the ideal environment for the transmission of contagious disease.”).

                                                       -2-
Case 1:12-cr-20332-TLL-PTM ECF No. 174 filed 07/07/20                   PageID.956      Page 3 of 3



        As explained in the statute, before a court may consider an inmate’s request for a reduced

sentence under 18 U.S.C. § 3582, the inmate must first exhaust their administrative remedies with

the Bureau of Prisons or wait 30 days after making such a request. The Sixth Circuit has explained

that:

        By creating a compassionate-release option in the First Step Act, Congress gave
        inmates an option to seek early release on health grounds. The seriousness of
        COVID-19 and its spread in many prisons make it all the more imperative that the
        prisons have authority to process these applications fairly and with due regard for
        the seriousness of each inmate’s risk. Free-floating exceptions to the rule, available
        to anyone willing to go to federal court first, will not help that cause.

United States v. Alam, 2020 WL 2845694, at *4 (6th Cir. June 2, 2020).

        In his motion for compassionate release, Defendant argues that the “requirement that a

defendant first exhaust all administrative remedies before the sentencing court may consider a

compassionate release or sentence modification request can be excused and should be excused in

this case.” ECF No. 173 at PageID.936. The Court is aware of the time sensitive nature of

Defendant’s request. However, the Sixth Circuit has clearly stated that defendants must first seek

release from the Bureau of Prisons rather than come directly to the courts. Therefore, Defendant’s

motion for compassionate release will be denied without prejudice due to his failure to exhaust his

administrative remedies with the BOP.

        Accordingly, it is ORDERED that Defendant’s motion for compassionate release, ECF

No. 173, is DENIED WITHOUT PREJUDICE.



Dated: July 7, 2020                                           s/Thomas L. Ludington
                                                              THOMAS L. LUDINGTON
                                                              United States District Judge




                                                -3-
